Citation Nr: 0822329	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for sleep apnea and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may service incurrence of a sensorineural hearing loss be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2004 and January 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in January 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his hearing loss claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he has hearing loss as a result 
of his active service.  The Board notes that a VA examination 
in February 1965 revealed no hearing loss, and private 
medical correspondence from March 1990 states that the 
veteran had bilateral normal hearing for speech frequencies.  
Although a VA treatment record from November 2001 noted 
deterioration in hearing, no link was established between the 
veteran's present symptoms and any event from his active 
service.  There is no competent medical evidence of record 
that documents a current disability as a result of active 
service.  The Board finds the available medical evidence is 
sufficient for an adequate determination.

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Hearing Loss

In this case, service records show that the veteran's 
military occupational specialty was machine gunner.  The 
veteran's June 1959 enlistment examination revealed abnormal 
ears.  The examiner included the notation, "Mastoid 
bilateral, dry, post-operative, no discharge."  The 
whispered voice test yielded results of 15/15 for both ears.  
In October 1959, the veteran told a service examiner that he 
couldn't hear out of his left ear after firing a grenade.  
The examiner provided a diagnosis of cerumen and removed the 
wax out of the veteran's ear.  On the June 1963 separation 
examination, it was noted that the veteran had normal ears.  
The whispered voice and spoken voice tests results were 15/15 
for both ears.

On VA examination in February 1965, the examiner observed 
that the veteran's ear canals and ear drums were normal.  It 
was specifically noted that there was no hearing loss.

Private correspondence from C.S.A., M.D., dated March 1990, 
states that the veteran complained of hearing loss for the 
previous ten years.  He said he had no problem hearing in a 
quiet room, but he mixed similar words in a noisy 
environment.  It was noted that an audiometric study showed 
bilateral normal hearing for the speech frequencies with 
sloping sensorineural loss thereafter.  The discrimination 
scores were 88 percent bilaterally.

A VA treatment note from November 2001 states that 
deterioration was observed in the veteran's hearing.  Other 
VA treatment records from 2001 through 2005 are silent for 
symptoms, complaints, or diagnoses of a hearing disorder.

The veteran stated on his VA form 9 submitted in March 2006 
that he was exposed to gun fire and grenades while on active 
duty.  He stated that those acoustic traumas caused his 
hearing loss.

In July 2007, the veteran stated that his hearing had 
progressively gotten worse.  He reported having difficulty 
hearing normal conversations, and he frequently had to ask 
people to repeat themselves.

Based upon the evidence of record, the Board finds the 
veteran's claimed hearing loss was not incurred as a result 
of an established event, injury, or disease during active 
service.  None of the audiological examination reports of 
record are indicative of a hearing loss disability for VA 
benefit purposes.  See 38 C.F.R. § 3.385 (2007).  In 
particular, the Board notes that the March 1990 letter from 
Dr. A. states that the veteran had normal hearing for the 
speech frequencies.  While the letter states that the 
veteran's discrimination scores were 88 percent bilaterally, 
it does not appear that the scores were based on the Maryland 
CNC test.  Without competent medical evidence of a current 
hearing loss disability that meets the standards of 38 C.F.R. 
§ 3.385, service connection cannot be granted for hearing 
loss.

The Board also notes that according to the evidence of 
record, the veteran's first recorded complaints of hearing 
loss were in March 1990-nearly 27 years after he left active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the Board finds that the passage of 27 years 
between active duty and the veteran's complaints of hearing 
loss weighs against the veteran's claim.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

While the veteran may sincerely believe he has hearing loss 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran asserts that his claimed sleep apnea is related 
to a rhinoplasty he underwent while on active duty.  He also 
contends that his depression was caused by his sleep apnea.

The veteran's June 1959 enlistment examination report states 
that the veteran had a normal nose and sinuses upon entry of 
active duty.  An August 1960 treatment record shows that the 
veteran had fractured his nose on two occasions and had 
difficulty breathing.  The veteran told an examiner in 
November 1960 that he had his nose injured several times in 
high school.  He underwent a rhinoplasty in November 1960, 
and it was noted that his nose healed well with good 
functional results.  The June 1963 separation examination 
report shows a normal nose and sinuses.

On VA examination in February 1965, the veteran said that he 
was unable to breathe through his nose when he would lie 
down.  The examiner observed a nasal septum deviation to the 
right with about 80 percent obstruction.

A private polysomnographic evaluation conducted in 
January 1991 revealed that the veteran had a significant 
amount of obstructive sleep apnea.

A VA psychiatric treatment note from November 2001 reveals 
that the veteran had a 20-year history of depression.  The 
examiner provided diagnoses of mood disorder secondary to 
general medical condition including sleep apnea, and 
dysthmia.  The veteran was again diagnosed with dysthmia by 
an August 2004 VA examiner.

A VA sleep services study conducted in December 2004 resulted 
in a diagnosis of relatively mild sleep apnea.  It was also 
noted that the veteran had a very large number of periodic 
limb movements of sleep.

Private correspondence from R.D.V., M.D., dated June 2005, 
states that to the extent that the veteran's nasal patency 
has worsened, there may be a negative impact on his sleep 
apnea.  A private medical record from July 2005 states that 
the veteran's nasal obstruction may well be contributing to 
his sleep apnea.  A July 2005 VA treatment record also states 
that the veteran's nasal obstruction likely contributes to 
his sleep apnea.

It does not appear that the veteran has been afforded a VA 
examination to determine the etiology of his sleep apnea.  
The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the July 2005 private medical record and VA treatment 
records provide a possible nexus between the veteran's 
currently diagnosed sleep apnea and an event from his active 
service.  The Board finds that the veteran should be afforded 
a VA examination based on the complete evidence of record to 
determine the etiology of his sleep apnea.

The veteran has asserted that his presently diagnosed 
depression is secondary to his sleep apnea.  A November 2001 
VA treatment note states that the veteran's mental disorder 
is related to his physical problems.  As the claim for sleep 
apnea is being remanded for an etiology opinion, the claim 
for depression must be remanded to determine if the disorder 
is secondary to the sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for sleep apnea 
and depression since July 2005.  After 
the veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician to determine whether the 
veteran has sleep apnea that manifested 
itself during or occurred as a result of 
his active duty service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that sleep 
apnea was incurred in or is otherwise 
related to his period of military 
service.  The physician is specifically 
requested to discuss any possible 
relationship between the veteran's 
current disorder and his November 1960 
rhinoplasty.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran should also be scheduled 
for a VA examination by an appropriate 
physician to determine whether the 
veteran has depression that manifested 
itself during or occurred as a result of 
his active duty service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
depression was incurred in or is 
otherwise related to his period of 
military service.

If the physician determines that it is 
not at least as likely as not that 
depression was directly related to the 
veteran's military service, then the 
physician is asked to opine whether it is 
at least as likely as not (50 percent 
probability or greater) that the claimed 
depression was caused secondary to 
veteran's sleep apnea.  If not caused by 
the sleep apnea, the examiner is 
requested to determine if the sleep apnea 
aggravates the depression.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


